DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,528,661 to Ewing.
Regarding Claim 39, Ewing teaches a device for interactive fetching of a projectile by a participant, the device comprising: a receiver (Ewing Fig. 1 #13) having a receiver surface extending from a lip to an opening (Ewing #12 lip at top of #13 and opening Fig. 3 opening at bottom of triangular shape crated by #13), the receiver surface receiving the projectile from the participant and directing the projectile through the opening (Ewing Fig. 2 #13); a Shell (Ewing Fig. 1 #12) having a shell surface extending between a top portion and a bottom portion, the receiver connected to the shell at the top portion (Ewing Fig. 2 #42), the opening in the receiver directing the projectile into an interior of the shell; a base (Ewing Fig. 1 #10 and B) engaged to the shell at the bottom portion, the base having a base surface continuous with a bottom one or more ports (Ewing Fig. 1 and 2 #22) defined in the base surface adjacent to the bottom support surface and forming a non-perpendicular angle with the bottom support surface, the one or more ports ejecting the projectile away from the device under gravitational force.

Claim(s) 1, 26, 27, 28, 29, 36 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2004/0020481 to Keller et al.
Regarding Claims 1, 26 and 39, Keller teaches a device for interactive fetching of a projectile by a participant, the device comprising: a receiver (Keller Fig. 1 #14) having a receiver surface extending from a lip (Keller Fig. 1 #28) to an opening, the receiver surface receiving the projectile from the participant and directing the projectile through the opening; a shell (Keller Fig. 1 #12) having a shell surface extending between a top portion and a bottom portion, the receiver connected to the shell at the top portion, the opening in the receiver directing the projectile into an interior of the shell; a base (Keller Fig.2 #16, “capable of being removed” applicant doesn’t claim the structural connection features between the shell and the base) removably engaged to the shell at the bottom portion, the base having a base surface continuous with a bottom support surface and extending upwardly from the bottom support surface to the bottom portion of the shell; and a plurality of ports (Keller Fig. 1 #18) defined in the base surface and oriented at an angle relative to the bottom support surface, the plurality of ports facing different directions, one port in the plurality of ports ejecting the projectile away from the device under gravitational force.
Regarding Claim 36, Keller teaches the bottom portion of the shell has a first circumference and the top portion of the shell has a second circumference, the first circumference being larger than the second circumference (Keller Fig. 1 and 2 #16 is bigger than #14).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0020481 to Keller et al in view of U.S. Patent Pub. No. 2016/0096095 to Williams.
Regarding Claims 37, 10 and 11, Keller is silent on explicitly teaching the base includes at least one clip removably securing the projectile in the base for storage; the holding area formed into the bottom support surface includes a holding clip and a holding junction, the holding clip and the holding junction together configured to hold the projectile; the holding area further includes an indent positioned behind the holding clip and configured to receive the holding clip when the holding clip is pinched in connection with removing the projectile from the holding area. However, Williams teaches the general knowledge of one of ordinary skill in the art to provide a at least one clip removably securing projectiles for storage; the holding area formed into the bottom support surface (Williams bottom of #10) includes a holding clip and a .

Claims 22, 23, 24, 25, 30-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0020481 to Keller et al in view of U.S. Patent No. 5,573,252 to Simmons.
Regarding Claims 22 and 25, Keller is silent on the one port of the plurality of ports receives the projectile from one chute of a plurality of chutes disposed in the interior of the shell.  However, Simmons teaches the general knowledge of one of ordinary skill in the art of providing a plurality of chutes in the shell (Simmons Fig. 4 #44, 42a-c and 46a-c).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Keller with the teachings of Simmons at the time of the invention to increase hand-eye coordination as taught by Simmons.  The modification is merely the simple substitution of one known internal random projectile configuration with another to obtain predictable results.
Regarding Claim 23, Keller as modified teaches the plurality of chutes is disposed relative to a junction (Simmons Fig. 5), the junction directing the projectile from the opening of the receiver into the one chute of the plurality of chutes.
Regarding Claim 24, Keller as modified teaches the junction (Simmons Fig. 5) directs the projectile into the one chute of the plurality of chutes using gravity.

Regarding Claim 31, 32 and 33, Keller as modified teaches the feeder includes a plurality of chute openings (Simmons Fig. 5) defined in a feeder surface, each of the plurality of chutes further positioned relative to a corresponding chute opening of the plurality of chute openings (Simmons Fig. 4 #50).
Regarding Claim 34, Keller as modified teaches each of the plurality of chutes includes a ramp (Simmons Fig. 4 #42a-c and 46a-c).
Regarding Claim 35, Keller as modified teaches each of the plurality of chutes includes a first guard disposed opposite a second guard, the ramp disposed between the first guard and the second guard (Simmons the closed nature of the chutes #42a-c and 46a-c satisfies the broad nature of the claimed guards).
Regarding Claim 38, Keller as modified teaches the angle is an acute angle formed with the bottom support surface (Keller Fig.4 #42a-c and 46a-c).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 11, 22-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643